United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
DUBLIN VA MEDICAL CENTER, Dublin, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0720
Issued: February 4, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 12, 2021 appellant filed a timely appeal from an April 7, 2021 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from the last merit decision on the recurrence issue, dated October 22, 2019, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the April 7, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her recurrence claim, finding that it was untimely filed and failed to demonstrate clear
evidence of error.
FACTUAL HISTORY
On October 23, 2018 appellant, then a 45-year-old licensed practical nurse, filed a
traumatic injury claim (Form CA-1) alleging that on September 26, 2018 she sustained bilateral
arm and shoulder pain, and back pain radiating to her lower extremities while assisting a co-worker
prepare a patient for care. She stopped work and returned on November 8, 2018. OWCP accepted
the claim for lower back muscle, fascia, and tendon strain.
The record contains a duty status form (Form CA-17) dated December 28, 2018 from
Dr. Harvey Jones, a physician Board-certified in general surgery and internal medicine.
Dr. Harvey diagnosed L4-5 herniated disc with sciatica. He provided work restrictions which
included no lifting.
On January 2, 2019 appellant accepted a transitional limited-duty practical nurse
assignment, which was based on the lifting restriction provided by Dr. Jones.
The record contains a Form CA-17 and a narrative report dated July 29, 2019 from
Dr. Jones. In the July 29, 2019 narrative report, Dr. Jones noted appellant’s history of injury and
medical treatment. He related appellant’s physical examination findings and diagnosed sciatica,
obesity, L5-S1 bulging disc, lumbar intervertebral disorders with myelopathy, lumbosacral
intervertebral disc displacement, bilateral sciatica, and L4-5 herniated disc. In a Form CA-17 of
even date, Dr. Jones provided work restrictions of no lifting and up to one-half hour of sitting,
standing, walking, climbing, bending/stooping, twisting, pulsing/pushing, simple grasping,
reaching above the shoulder, and fine manipulation.
On August 19, 2019 appellant filed a claim for compensation (Form CA-7) for disability
from work for the period July 29 through August 9, 2019.
In an August 22, 2019 development letter, OWCP provided a definition of a recurrence of
disability. It advised appellant of the factual and medical evidence necessary to establish her claim,
provided a questionnaire for her completion, and afforded her 30 days to submit additional
evidence.
On August 27, 2019 appellant was seen by Dr. Daniel W. Moore, a Board-certified
neurological surgeon. Dr. Moore related that appellant was seen for complaints of leg and low
back pain, and difficulty walking. He noted appellant’s physical and magnetic resonance imaging
(MRI) scan examination findings and diagnosed lumbar radiculopathy, and bilateral sciatica.
By decision dated October 22, 2019, OWCP denied appellant’s recurrence claim, finding
that the evidence of record was insufficient to establish causal relationship between her claimed
disability and the accepted lower back muscle, fascia, and tendon strain. It explained that appellant

2

had not established that she was disabled due to a material change/worsening of the accepted
employment-related conditions.
In a May 6, 2020 letter, Anslie Prudhome, a certified nurse practitioner, related that
appellant was evaluated that day for a September 26, 2018 employment injury. On examination,
she reported bilateral L1-5 paraspinal tenderness on palpation along the iliac crests, lumbar pain
with range of motion (ROM), bilateral greater trochanters, and bilateral piriformis. Ms. Prudhome
indicated that appellant was temporarily totally disabled from work.
OWCP thereafter received a number of reports from treating physician , Dr. Victor
Osisanya, Board-certified in physical medicine and rehabilitation. In reports dated May 6, June 9,
July 15, August 17, September 17, October 10, November 24, and December 28, 2020,
Dr. Osisanya noted that appellant injured her neck and low back on September 26, 2018 while
performing her work duties. He provided examination findings and reviewed the results of
diagnostic testing. In addition to the accepted condition of lumbar strain, Dr. Osisanya listed as
upgraded diagnoses cervical strain, cervical radiculopathy, lumbar region intervertebral disc
displacement lumbosacral intervertebral disc displacement, and lumbar radiculopathy. He related:
“[W]ith reasonable degree of medical certainty, the injuries that patient sustained
are traumatic in nature as they are a direct result of her work-related accident and
happened acutely within one shift. The nature of patient’s job makes her
susceptible to joint, muscle, and ligament issues…. More specifically, cervical and
lumbar spine joints, paraspinal muscles, ligaments and soft tissues were stretched
beyond normal muscle strength when patient reached outwards to push the patient
over to her coworker. This led to a cervical strain (S16.1XXA-Cervical strain) and
lumbar strain which are common from this mechanism. Also, leaning patient to
help push him on his side, placed her spine at an anatomical disadvantage which
put unnatural stress on her spine which led to increased loading forces on the
cervical and lumbar spine which has caused inflammatory reaction in the cervical
and lumbar paraspinals muscles, tendons and discs, and increasing intra discal
pressure which led to bulging/herniated discs in her cervical and lumbar spine.”
Dr. Osisanya also completed CA-17 forms on the same dates indicating that appellant was
unable to return to work.
On December 15, 2020 OWCP referred the case record to District Medical Adviser,
Dr. Arthur S. Harris, a Board-certified orthopedic surgeon, and requested that he provide an
opinion as to whether the accepted employment incident was competent to cause the additional
diagnoses reported by Dr. Osisanya. In a December 16, 2020 report, Dr. Harris, reviewed
appellant’s medical records and recommended that OWCP expand acceptance of the claim to
include lumbar intervertebral disc displacement and lumbar radiculopathy. He also related that
the medical evidence of record did not document that appellant sustained injury to her cervical
spine or had treatment for her cervical spine prior to the evaluation by Dr. Osisanya on
November 24, 2020. Dr. Harris explained that while Dr. Osisanya provided a diagnosis of cervical

3

strain, his reports did not document any ongoing problems with the cervical spine other than
complaints of cervical spine pain during examination. 3
On March 10, 2021 appellant requested reconsideration of the October 22, 2019 decision,
contending that she returned to work on November 8, 2018 not November 8, 2019 and that she did
not return to a full-duty shift as noted in the decision, that her paperwork had been misplaced by
the employing establishment, and at no point did she return to her date-of-injury job. She further
noted that her work schedule was amended to light-duty work following her submission of a work
excuse from her chiropractor. Appellant also submitted: a September 7, 2018 employing
establishment incident report; a Form CA-17 dated September 27, 2018; a September 30, 2018
report of employee’s emergency treatment; an October 19, 2018 MRI scan by Dr. Jack M.
Considine, a Board-certified diagnostic radiologist diagnosing L5-S1 moderate bilateral forminal
narrowing and L4-5 mild bilateral recess and mild bilateral f oraminal narrowing; work excuse
notes dated October 3 and 22, 2018 from Dr. Stacey Ashley, a chiropractor; e-mail correspondence
dated October 26, 2018 noting her OWCP claim number; and a duplicate copy of limited-duty job
offer which she accepted on January 2, 2019.
OWCP also received a March 1, 2021 report from Dr. Dominic Seymour, a specialist in
physical medicine and rehabilitation, documenting that he had examined appellant as a new patient
on that date.
By decision dated April 7, 2021, OWCP denied appellant’s March 10, 2021 request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
It included a list of the evidence that appellant submitted, with the receipt date, and discussed each
document in reaching its determination that appellant did not demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for f urther
merit review.4 This discretionary authority, however, is subject to certain restrictions. A request
for reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought. 5 Timeliness is determined by the document receipt date (i.e., the “received date”
in OWCP’s Integrated Federal Employees’ Compensation System (iFECS)). 6 Imposition of this
one-year filing limitation does not constitute an abuse of discretion. 7

3

On January 28, 2021 OWCP expanded the acceptance of appellant’s claim to include L4-5, L5-S1 lumbar
radiculopathy and L4-5, L5-S1 other intervertebral lumbar region disc displacement.
4

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
5

20 C.F.R. § 10.607(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

7

G.G., Docket No. 18-1074 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).

4

When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error. 8 OWCP’s procedures provide that it will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
claimant’s request for reconsideration demonstrates clear evidence of error on the part of OWCP. 9
In this regard, OWCP will limit its focus to a review of how the newly submitted evidence bears
on the prior evidence of record. 10
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. 11 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must not only be of sufficient probative value to create a conflict
in medical opinion or establish a clear procedural error, but must be of sufficient probative value
to shift the weight of the evidence in favor of the claimant and raise a substantial question as to
the correctness of OWCP’s decision. The Board makes an independent determination as to
whether a claimant has demonstrated clear evidence of error on the part of OWCP.12
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed.
OWCP’s regulations13 and procedures 14 establish a one-year time limit for requesting
reconsideration, which begins on the date of the last merit decision issued in the case. A right to

8

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
9

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also id. at § 10.607(b); supra note 6 at Chapter 2.1602.5 (February 2016).
10

J.M., Docket No. 19-1842 (issued April 23, 2020); J.W., Docket No. 18-0703 (issued November 14, 2018);
Robert G. Burns, 57 ECAB 657 (2006).
11

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 6 at Chapter 2.1602.5(a) (February 2016).

12

U.C., Docket No. 19-1753 (issued June 10, 2020).

13

20 C.F.R. § 10.607(a); see F.N., Docket No. 18-1543 (issued March 6, 2019); Alberta Dukes, 56 ECAB
247 (2005).
14

Supra note 6 at Chapter 2.1602.4 (February 2016); see L.A., Docket No. 19-0471 (issued October 29, 2019);
Veletta C. Coleman, 48 ECAB 367, 370 (1997).

5

reconsideration within one year also accompanies any subsequent merit decision on the issues. 15
The most recent merit decision pertaining to appellant’s recurrence claim was dated
October 22, 2019. As OWCP received her request for reconsideration on March 10, 2021, more
than one year after the October 22, 2019 decision, the Board finds that it was untimely filed.
Consequently, appellant must demonstrate clear evidence of error on the part of OWCP in denying
her recurrence claim.
The Board further finds that the case is not in posture for decision with regard to whether
appellant has demonstrated clear evidence of error.
On reconsideration, appellant submitted a March 1, 2021 report from Dr. Seymour,
documenting that he had examined appellant as a new patient on that date. The Board, having
duly considered the matter, notes that in denying appellant’s reconsideration request, OWCP failed
to consider Dr. Seymour’s March 1, 2021 report. OWCP listed the evidence submitted by
appellant, including receipt dates, and reviewed them, but neither included nor discussed
Dr. Seymour’s report. Because Board decisions are final with regard to the subject matter
appealed,16 it is crucial that OWCP address all of the relevant evidence received prior to the
issuance of its final decision. 17 As OWCP did not review Dr. Seymour’s March 1, 2021 report in
its April 7, 2021 decision, the Board finds that this case is not in posture for decision. 18 On remand,
OWCP shall review all of the evidence that was of record at the time of its April 7, 2021decision.
Following this and other such further development as deemed necessary, it shall issue an
appropriate decision.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed.
The Board further finds that the case is not in posture for decision with regard to whether
appellant failed to demonstrate clear evidence of error.

15

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

16

Id. at § 501.6(d).

17

See B.C., Docket No. 15-1222 (issued October 20, 2015); William A. Couch, 41 ECAB 548, 553 (1990).

18

See M.N., Docket No. 20-0110 (issued July 7, 2020); Y.B., Docket No. 20-0205 (issued July 7, 2020); H.H.,
Docket No. 14-1985 (issued June 26, 2015).

6

ORDER
IT IS HEREBY ORDERED THAT the April 7, 2021 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part. The case is remanded to OWCP
for further proceedings consistent with this decision of the Board.
Issued: February 4, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

